Case 1:20-cr-00035-TSK-MJA Document 36 Filed 07/26/21 Page 1 of 6 PageID #: 135



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


 UNITED STATES OF AMERICA,

                    Plaintiff,

       v.                                     Crim. Action No.: 1:20CR35
                                                            (Judge Kleeh)

 PHILLIP W. CONLEY,

                    Defendant.

    ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 32],
       ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       On June 28, 2021, the Defendant, Phillip W. Conley (“Conley”),

 appeared before United States Magistrate Judge Michael J. Aloi and

 moved for permission to enter a plea of GUILTY to Count Seven of

 the Indictment, charging him with Securities Fraud, in violation

 of Title 15, United States Code, Sections 78j(b) and 7ff(a) and

 Title 17, Code of Federal Regulations, Section 240.10-b5. Conley

 stated that he understood that the magistrate judge is not a United

 States District Judge, and Conley consented to pleading before the

 magistrate judge.        This Court referred Conley’s plea of guilty to

 the   magistrate     judge    for   the   purpose    of   administering     the

 allocution, pursuant to Federal Rule of Criminal Procedure 11,

 making     a   finding   as   to   whether   the   plea   was   knowingly   and

 voluntarily entered, and recommending to this Court whether the

 plea should be accepted.
Case 1:20-cr-00035-TSK-MJA Document 36 Filed 07/26/21 Page 2 of 6 PageID #: 136



 USA v. CONLEY                                                       1:20CR35
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 32],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       Based upon Conley’s statements during the plea hearing, and

 the Government’s proffer establishing that an independent factual

 basis for the plea existed, the magistrate judge found that Conley

 was competent to enter a plea, that the plea was freely and

 voluntarily given, that Conley was aware of the nature of the

 charges against him and the consequences of his plea, and that a

 factual basis existed for the tendered plea.         The magistrate judge

 issued a Report and Recommendation Concerning Plea of Guilty in

 Felony Case (“R&R”) [Dkt. No. 32] finding a factual basis for the

 plea and recommending that this Court accept Conley’s plea of

 guilty to Count Seven of the Indictment.

       The magistrate judge remanded Defendant to the custody of the

 United States Marshals Service.

       The magistrate judge also directed the parties to file any

 written objections to the R&R within fourteen (14) days after

 service of the R&R.        He further advised that failure to file

 objections would result in a waiver of the right to appeal from a

 judgment of this Court based on the R&R.          Neither Conley nor the

 Government filed objections to the R&R.

       Accordingly, this Court ADOPTS the magistrate judge’s R&R

 [Dkt. No. 32], provisionally ACCEPTS Conley’s guilty plea, and

                                       2
Case 1:20-cr-00035-TSK-MJA Document 36 Filed 07/26/21 Page 3 of 6 PageID #: 137



 USA v. CONLEY                                                       1:20CR35
         ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
          CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 32],
           ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

 ADJUDGES him GUILTY of the crime charged in Count Seven of the

 Indictment.

       Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

 the Court DEFERS acceptance of the proposed plea agreement until

 it has received and reviewed the presentence investigation report

 prepared in this matter.

       Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

 following:

       1.    The Probation Officer shall undertake a presentence

 investigation of Conley, and prepare a presentence investigation

 report for the Court;

       2.    The   Government   and   Conley   shall   each    provide   their

 narrative descriptions of the offense to the Probation Officer by

 August 2, 2021;

       3.    The presentence investigation report shall be disclosed

 to Conley, his counsel, and the Government on or before October 1,

 2021;   however,   the   Probation   Officer    shall   not   disclose   any

 sentencing recommendations made pursuant to Fed. R. Crim. P.

 32(e)(3);

       4.    Counsel may file written objections to the presentence

 investigation report on or before October 15, 2021;

                                       3
Case 1:20-cr-00035-TSK-MJA Document 36 Filed 07/26/21 Page 4 of 6 PageID #: 138



 USA v. CONLEY                                                           1:20CR35
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 32],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       5.    The Office of Probation shall submit the presentence

 investigation report with addendum to the Court on or before

 October 29, 2021; and

       6.    Counsel may file any written sentencing memorandum or

 statements      and    motions    for   departure        from   the   Sentencing

 Guidelines, including the factual basis for the same, on or before

 November 12, 2021.

       The Court further ORDERS that prior to sentencing, counsel

 for Defendant review with him the revised Standard Probation and

 Supervised Release Conditions adopted by this Court on November

 29, 2016, pursuant to the standing order entered by Chief Judge

 Groh, In Re: Revised Standard Probation and Supervised Release

 Conditions, 3:16-MC-56.

       The Court will conduct the Sentencing Hearing for Conley on

 December 3, 2021, at 11:00 a.m., at the Clarksburg, West Virginia

 point of holding court.          Counsel has notified the Court that they

 anticipate multiple witnesses.          Accordingly, the Court expects the

 hearing to last three (3) hours.

       Additionally, pending before the Court is the United States’

 Motion for Zoom Link.         [Dkt. No. 33].   For reasons stated therein

 and   pursuant    to    the   “Order”   entered     in    Fifth   Extension   of

                                         4
Case 1:20-cr-00035-TSK-MJA Document 36 Filed 07/26/21 Page 5 of 6 PageID #: 139



 USA v. CONLEY                                                       1:20CR35
         ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
          CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 32],
           ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

 Authorization for Remote Proceedings in Criminal Case Operations

 Due to COVID-19 Response [3:20mc28, ECF No. 6], the Court GRANTS

 the government’s motion [Dkt. No. 33] and provides the following

 Zoom   video    conference   link,   with   an   option    to   participate

 telephonically. Participants referenced in the government’s motion

 may access the sentencing hearing as follows:

             By Video

             https://www.zoomgov.com/j/1615393258?pwd=RytYTGFhejlLT

             y9VRHFNVThnZ3o1QT09

             Meeting ID: 161 539 3258

             Passcode: 476312

             By Telephone

             +1 646 828 7666 US (New York)

             +1 551 285 1373 US

             Meeting ID: 161 539 3258

             Passcode: 476312

        It is so ORDERED.




                                       5
Case 1:20-cr-00035-TSK-MJA Document 36 Filed 07/26/21 Page 6 of 6 PageID #: 140



 USA v. CONLEY                                                       1:20CR35
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 32],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       The Clerk is directed to transmit copies of this Order to

 counsel of record and all appropriate agencies.

 DATED: July 26, 2021


                                    /s/ Thomas S. Kleeh
                                    THOMAS S. KLEEH
                                    UNITED STATES DISTRICT JUDGE




                                       6
